internal_revenue_service index no number release date legend department of the treasury washington dc person to contact telephone number refer reply to cc dom it a plr-121009-97 date date assignee claimant issuer x dear this letter is in response to your ruling_request regarding the application of sec_130 of the internal_revenue_code to the transaction described below your request involves the following two issues issue whether periodic_payments of damages that are calculated pursuant to an objective formula based on the performance of the standard poor’s stock index and or a mutual_fund portfolio designed to achieve long-term growth of capital and moderate current income are fixed and determinable as to amount and time of payment under sec_130 and issue whether claimant’s perfection of a security_interest in the annuity used to fund the periodic_payments through physical possession of the annuity will accelerate the time she is treated as receiving the periodic_payments facts claimant is negotiating a settlement agreement with a defendant to recover damages on account of a physical injury that will provide for periodic_payments over claimant's life or over the longer of claimant's life or a x-year period you represent that amounts payable under the settlement agreement will be excludable from claimant’s gross_income under sec_104 the settlement agreement will require the defendant to make periodic_payments both of a specified dollar amount specified_payments and of a variable amount variable payments due on specific payment dates the amounts of the variable payments will be calculated pursuant to an objective formula based on the performance of the standard poor’s stock index and or a mutual_fund portfolio designed to achieve long-term growth of capital and moderate current income under the objective formula the variable payments will increase if the net investment return of the portfolio is greater than the period equivalent of an assumed annual investment rate of percent and assumed annual equivalent expense charges of percent will decrease if the net investment return is less than the period equivalent of percent and will remain the same if the net investment return just equals the period equivalent of percent the schedule of the specified_payments and the formula for determining the variable payments will be set forth in the settlement agreement which once executed may not be modified the amounts of the periodic_payments will never be less than the specified_payments claimant will authorize the assignment to assignee of the defendant's liability under the settlement agreement upon receiving the assignment assignee will purchase an annuity from issuer that is intended to be a sec_130 qualified_funding_asset that provides both specified_payments and variable payments reasonably related to the periodic_payments under the settlement agreement also at claimant's request assignee will provide claimant with a security_interest in the annuity under the assignment agreement claimant will receive a security_interest in the annuity to the extent permitted to secure the promise of assignee to make periodic_payments assignee will continue to have all ownership and control rights in the annuity as long as it is solvent however the annuity will be placed in the possession of claimant for the sole purpose of perfecting the security_interest the annuity will bear a stamp with the following wording notice this annuity_contract has been delivered to the possession of claimant for the sole purpose of perfecting a lien and security_interest of such person in this contract claimant is not the owner of and has no ownership rights in this contract and may not anticipate assign pledge encumber or otherwise use this contract as any form of collateral please contact the issuer of this contract for further information you represent that claimant’s possession of the settlement annuity issued by issuer will merely perfect a security_interest in the contract pursuant to applicable state law law sec_104 generally excludes from income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injury or physical sickness under sec_130 the amount an assignee receives for agreeing to a qualified_assignment is not included in the assignee's gross_income to the extent that such amount does not exceed the aggregate cost of any qualified funding assets sec_130 provides that a qualified_assignment is the assignment of a liability to make periodic_payments as damages whether by suit or agreement or as compensation under any workmen’s compensation act on account of personal_injury_or_sickness in a case involving physical injury or physical sickness that meets the requirements of sec_130 and sec_130 requires the periodic_payments to be fixed and determinable as to amount and time of payment sec_130 requires the periodic_payments to be excludable from the gross_income of the recipient under sec_104 in addition the last sentence of sec_130 provides that the determination for purposes of chapter relating to normal taxes and surtaxes of when the recipient of periodic_payments is treated as having received any payment with respect to which there has been a qualified_assignment shall be made without regard to any provision of the assignment that grants the recipient rights as a creditor greater than those of a general_creditor sec_130 provides that a qualified_funding_asset is any annuity_contract issued by a company licensed to do business as an insurance_company under the laws of any state or any obligation of the united_states that meets certain requirements including the requirement that the periods of the payments under the annuity_contract or obligation are reasonably related to the periodic_payments under the qualified_assignment and the amount of any such payment under the contract or obligation does not exceed the periodic_payment to which it relates see sec_130 discussion issue sec_130 was enacted into law by the periodic_payment settlement act of act the legislative_history of the act does not explain the reason for the inclusion of the fixed and determinable language in sec_130 however it is clear that congress in enacting sec_130 believed that a person who undertakes an assignment of the liability to make periodic_payments from the person originally liable should not include amounts received for doing so in gross_income if those amounts are used merely to purchase certain types of property to specifically cover the liability h_r rep no 97th cong 2d sess in this case assignee is using the amounts it receives from the defendant other than its fee to purchase property that merely will be used to specifically cover its liability to claimant in addition in discussing the types of annuities that meet the definition of as qualified funding assets under sec_130 the conference_report for the act states that it is intended that the definition of a ‘qualified funding asset’ encompass an annuity policy the payments from which end upon the death of the measuring life ie an annuity with a life contingency h_r conf_rep no th cong 2nd sess based on this legislative_history it is clear that periodic_payments are not precluded from being fixed and determinable as to amount and time of payment under sec_130 merely because the sum and number of payments and the precise date when the final payment will be made is unknown at the time of the assignment the facts of this case in which the precise amount of a variable periodic_payment is not known at the time of the assignment is not materially different therefore we believe that periodic_payments that are determined with reference to an objective index are fixed and determinable as to amount and time of payment specifically we believe that the term fixed means that the assignee’s obligation to make the periodic_payments is fixed with finality by the terms of the settlement agreement and the term determinable means that there is an objective basis for calculating the amount and time of the periodic_payments in this case the amount and time of the periodic_payments are fixed with finality by the terms of the settlement agreement further the amounts of the payments are determinable because referencing them to increases and decreases in the standard poor’s stock index and or a mutual_fund portfolio designed to achieve long-term growth of capital and moderate current income provides an objective basis for calculating such amounts thus the assignment of the defendant’s liability to assignee will not fail to qualify as a qualified_assignment under sec_130 solely by reason of the variable payments assignee will assume in the settlement agreement also the annuity assignee will acquire from issuer will not fail to qualify as a qualified_funding_asset under sec_130 solely by reason of the annuity’s variable payments which are reasonably related to the periodic_payments under the qualified_assignment issue former sec_130 required that the assignee not provide the recipient of the periodic_payments with rights against the assignee greater than those of a general_creditor section b of the technical_and_miscellaneous_revenue_act_of_1988 repealed the requirement of former sec_130 and added the last sentence of sec_130 as set forth above the conference_report explains the amendment as follows a liability assignment is treated as a qualified_assignment notwithstanding that the recipient is provided creditor's rights against the assignee greater than those of a general_creditor the bill also provides that no amount is currently includible in the recipient's income solely because the recipient is provided creditor's rights that are greater than the rights of a general_creditor emphasis added h_r conf_rep no 100th cong 2d sess ii-171 generally under sec_451 receipt of a mere unsecured promise to pay is not taxable_income upon receipt however a deferred_payment_obligation that is readily marketable and immediately convertible to cash is property the fair_market_value of which is income to a cash_method taxpayer in the year of receipt see revrul_68_606 1968_2_cb_42 see also 289_f2d_20 5th cir revrul_73_173 1973_1_cb_40 under the facts of this case the annuity_contract is not readily marketable and not immediately convertible to cash because the language stamped on the front of the annuity_contract prevents it from being pledged assigned or otherwise transferred in addition sec_130 provides that the recipient of periodic_payments will not be treated as having received payment solely because the recipient becomes a secured creditor therefore provided the defendant's assignment to assignee is a qualified_assignment under sec_130 claimant's possession of the annuity_contract merely to perfect a security_interest in the contract as required by the applicable state law will not cause claimant to receive income in the year claimant takes possession of the annuity_contract accordingly based strictly on the information submitted and representations made we conclude that the periodic_payments of damages that claimant will receive are fixed and determinable as to amount and time of payment under sec_130 even though they are calculated pursuant to an objective formula based on the performance of the standard poor’s stock index and or a mutual_fund portfolio designed to achieve long-term growth of capital and moderate current income the annuity assignee will acquire from issuer will not fail to qualify as a qualified_funding_asset under sec_130 solely by reason of the annuity’s variable payments which are reasonably related to the periodic_payments under the qualified_assignment and claimant’s physical possession of the annuity solely to perfect under applicable state law a security_interest in the annuity used to fund the periodic_payments will not cause claimant to receive income in the year claimant takes possession of the annuity_contract if the defendant's assignment to assignee is a qualified_assignment under sec_130 no opinions are expressed on the consequences of this transaction under any provision of the internal_revenue_code except as specifically set forth in the immediately preceding paragraph thus for example no opinions are expressed concerning whether the defendant's assignment of its liability to assignee will be a qualified_assignment under sec_130 or whether the annuity will qualify as a qualified_funding_asset under sec_130 a copy of this letter_ruling should be attached to any income_tax return to which it is relevant we enclose a copy for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch enclosures copy of letter copy for sec_6110 purposes cc
